■— Appeal by defendant from a judgment of the Supreme Court, Richmond County (Barlow, J.), rendered August 1, 1979, convicting her of robbery in the first degree (two counts) and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of grand larceny in the third degree, vacating the sentences imposed thereon, and dismissing the said counts. As so modified, judgment affirmed. The inconclusory concurrent larceny counts should have been dismissed upon conviction of the more serious counts (see People v Grier, 37 NY2d 847; People v Davis, 73 AD2d 628). We have considered appellant’s other contentions and find them to be without merit. Damiani, J. P., Titone, Lazer and Gibbons, JJ., concur.